LEAVY, Circuit Judge,
dissenting.
I respectfully dissent. Substantial evidence supports the BIA’s determination that Abdul-Ritha failed to satisfy the objective component of a well-founded fear of persecution. Abdul-Ritha’s family continues to live prosperously in Najef, maintaining three stores and a large home. When Abdul-Ritha was in the army he was given the important assignment of guarding underground shelters designated as Ba’ath party officials’ meeting places. He was granted extended weekend leave privileges. Following his desertion, he lived in Baghdad for a year with his brother, commuting daily, presumably through the streets of Baghdad, to his brother’s factory. He never testified that he was in hiding, only that, because Baghdad was big, it was an easier city in which to hide. Thus, the evidence does not compel a contrary result. See Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir.2004).